I think the rehearing should be granted because the decree was not a joint one against the defendants, but one entirely favorable to Knight and Wall Company. It was not such a decree as that defendant could appeal from, and it was dismissed as to it. But that company was a necessary party, and should have been an appellee because it was sought to reverse a decree favorable to it and against the reversal of which it was interested. That party not being before the court, it cannot reverse the decree without affecting the interests of one of the defendants in whose favor it was rendered. See Howse v. Judson, 1 Fla. 133; 3 C. J. 629.